Case 4:19-cv-00933-SDJ-CAN Document 2 Filed 12/20/19 Page 1 of 12 PageID #: 63
                                                                              Filed: 5/15/2019 3:28 PM
                                                                              Lynne Finley
                                                                              District Clerk
                                                                              Collin County, Texas
                                                 471-02665-2019               By Tatiana Ortega Deputy
                                                                              Envelope ID: 33597686
                                   CAUSE NO.
                                                 ------
   FRANCOISE OLSCHWANGER AND                       §            IN THE DISTRICT COURT OF
   RICH OLSCHWANGER,                               §
                                                   §
          Plaintiffs,                              §
                                                   §
   v.                                              §                COLLIN COUNTY, TEXAS
                                                   §
                                                   §
   STATE FARM LLOYDS                               §
                                                   §
          Defendant.                               §             _ _ _ JUDICIAL DISTRICT


                                PLAINTIFF'S ORIGINAL PETITION


         Plaintiffs Francoise Olschwanger and Rich Olschwanger (hereinafter "Plaintiffs"), by and

  through the undersigned counsel, file this Plaintiffs' Original Petition, complaining of State Farm

  Lloyds (hereinafter "Defendant" or "State Farm"), and would respectfully show this Honorable

  Court the following:


                                                  I.
                                        DISCOVERY PLAN

  1.     Plaintiffs intend discovery to be conducted under Level 3 of the Texas Rules of Civil

         Procedure, Rule 190.4.

                                                  II.
                                              PARTIES

  2.      Plaintiffs are individuals that own real property in Collin County, Texas.

  3.     Defendant is an insurance company engaged in the business of insurance in the State of

         Texas.    This Defendant may be served with process through its Registered Agent,

         Corporation Service Company, 211 E 7th Street Ste. 620, Austin, TX 78701-3218. Service

         is hereby requested.
CaseCase
     4:19-cv-00933-SDJ-CAN
         4:19-cv-00933 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          12/20/19
                                              12/20/19
                                                    PagePage
                                                         4 of 2
                                                              51ofPageID
                                                                   12 PageID
                                                                         #: 14
                                                                             #: 64




  4~    If personal service cannot be perfected upon Defendant' registered agents, service via

        certified mail with return receipt is requested.


                                                 III.
                                  JURISDICTION AND VENUE

  5.    This Court has subject matter jurisdiction over this action because Plaintiffs seek damages

        within the jurisdictional limits of this Court and because the causes of action asserted herein

        are not subject to exclusive jurisdiction in another court.

  6.    This Court has jurisdiction over Defendant because it engages in the business of insurance

        in Texas, and Plaintiffs' causes of action arise out of this defendant's business activities in

        Texas.

  7.    Venue is proper under Texas Civil Practice and Remedies Code§ 15.001 et. seq. because

        a substantial part of the events and omissions giving rise to the claims asserted herein

        occurred in Collin County, Texas. Furthermore, venue is proper in Collin, County, Texas

        under Texas Civil Practice and Remedies Code § 15.032 because the insured property is

        located in this county.


                                            IV.
                                   FACTUAL BACKGROUND

  8.    Plaintiffs purchased a Homeowner's Insurance Policy (hereinafter referred to as "the

        Policy") issued by Defendant.

  9.    During the effective policy period, Plaintiffs owned real property with improvements

        located at 5612 Ventana Trail, Dallas, TX 75252, located in Collin County (hereinafter

        referred to as "the Property").




                                                 -2-
CaseCase
     4:19-cv-00933-SDJ-CAN
         4:19-cv-00933 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          12/20/19
                                              12/20/19
                                                    PagePage
                                                         5 of 3
                                                              51ofPageID
                                                                   12 PageID
                                                                         #: 15
                                                                             #: 65




  l•O.   Defendant sold and issued Plaintiffs the Policy insuring the Property against damages

          caused by hail, windstorm and other covered perils.

  11.    · On or about March 24, 2016, the Property described above sustained severe damages due

         to the direct force of hail. As. a result, the interior of the Property and Plaintiffs' contents
                                                     '
         .sustained resulting damage.

  12.    Plaintiffs duly notified Defendant of the damage sustained and asked that Defendant pay

         for damages to the Property and other damages covered by the terms of the Policy.

  13.    Defendant then assigned Plaintiffs Claim No. 43-841M-337 (hereinafter "the Claim").

  14.    After its investigation, Defendant ultimately acknowledged damage from a covered loss

         event but grossly underpaid the claim despite the existence of obvious and easily

          identifiable damages for which Defendant's liability for the extension of further coverage

         was reasonably clear.

  15.     Specifically, Defendant underpaid and/or denied coverage for hail damage to Plaintiffs

         dwelling and a number of items of personal property.

  16.    As set forth below, Defendant failed to comply with the Policy, the Texas Insurance Code,

         and Texas law in handling Plaintiffs' Claim by:

         a)      Wrongfully denying Plaintiffs' Claim for full repairs to the Property even though
                 the Policy provides coverage for losses such as those Plaintiffs are claiming;

         b)      Underpaying some of Plaintiffs' Claim by not providing full coverage for damages
                 sustained to the Property;

         c)      Improperly and inadequately scoping the damages to the Property during
                 Defendant's investigation; and

         d)      Continuing to delay in the payment of damages to the Plaintiffs property.

  17.    Moreover, Defendant breached its contractual obligation to Plaintiffs by continuing to

         refuse to adequately compensate Plaintiffs for the damage to the Property pursuant to the



                                                  -3-
CaseCase
     4:19-cv-00933-SDJ-CAN
         4:19-cv-00933 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          12/20/19
                                              12/20/19
                                                    PagePage
                                                         6 of 4
                                                              51ofPageID
                                                                   12 PageID
                                                                         #: 16
                                                                             #: 66




         terms of the Policy. Notably, Defendant refused to pay for the proceeds of the Policy

         despite the fact pre-suit demand for payment in an amount sufficient to cover the damage

         to the Property was made.

  18.    Plaintiffs complied with all obligations under the Policy, and all conditions precedent to

         recovery upon the Policy are satisfied.

  19.    Defendant continues to delay in the payment the covered damage despite Plaintiffs'

         requests. Accordingly, Plaintiffs have still not been paid in full for the damages to the

         Property.

  20.    As a result of Defendant's wrongful acts and omissions, Plaintiffs were forced to retain

         legal counsel to represent Plaintiffs with respect to these causes of action.


                                                     V.
                                         CAUSES OF ACTION

  BREACH OF CONTRACT

  21 .   Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

         paragraphs.

  22.    Although Plaintiffs fully cooperated with Defendant, and despite the fact that all conditions

         precedent to recovery have been performed, waived, excused, or otherwise satisfied,

         Defendant has failed and refused to pay to Plaintiffs the benefits due under the

         Policy/contract of insurance in question, which was in full force and effect at the time of

         the occurrence which forms the basis of this lawsuit.




                                                   -4-
CaseCase
     4:19-cv-00933-SDJ-CAN
         4:19-cv-00933 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          12/20/19
                                              12/20/19
                                                    PagePage
                                                         7 of 5
                                                              51ofPageID
                                                                   12 PageID
                                                                         #: 17
                                                                             #: 67




  23.   Plaintiffs were forced by the actions of Defendant to retain the services of undersigned

        counsel and have agreed to pay undersigned counsel reasonable attorney's fees.

  24.   Defendant's breach proximately caused Plaintiffs' injuries and damages.



  UNFAIR SETTLEMENT PRACTICES

  25.   Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

        paragraphs.

  26.   Defendant violated TEX. INS. CODE § 541.060(a) by engaging in unfair settlement practices

        during the handling of the claim. All of Defendant's violations are actionable pursuant to

        TEX. INS. CODE§ 541.151.

  27.   Defendant engaged in the following unfair settlement practices:

        a)     Pursuant to TEX. INS. CODE § 541.060(a)(l), misrepresenting to Plaintiffs material
               facts or Policy provisions relating to the coverage at issue by misrepresenting the
               true scope and amount of the claim at issue despite the existence of obvious and
               easily identifiable property conditions warranting the extension of further coverage
               under the policy.

        b)     Pursuant to TEX. INS. CODE§ 541.060(a)(2)(A), failing to attempt in good faith to
               effectuate a prompt, fair, and equitable settlement of the Claim, even though
               Defendant's liability under the Policy was reasonably clear. Specifically,
               Defendant failed to make an attempt to settle the Claim fairly despite the fact that
               Defendant was aware of its liability to Plaintiffs under the Policy.

        c)     Pursuant to TEX. INS. CODE § 541.060(a)(3), failing to promptly provide Plaintiffs
               with a reasonable explanation of the basis in the Policy, in relation to the facts or
               applicable law, for Defendant's denial of the claim or offer of a compromise
               settlement of the Claim. Specifically, Defendant failed to offer Plaintiffs adequate
               compensation for damages to their property without reasonable explanation as to
               why full payment was not being made.

        d)     Pursuant to TEX. INS. CODE § 541.060(a)(4), failing within a reasonable time to
               affirm or deny coverage for the Claim to Plaintiffs or to submit a reservation of
               rights. Specifically, Plaintiffs did not receive a timely, written indication of
               acceptance or rejection regarding the entire claim.




                                                -5-
CaseCase
     4:19-cv-00933-SDJ-CAN
         4:19-cv-00933 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          12/20/19
                                              12/20/19
                                                    PagePage
                                                         8 of 6
                                                              51ofPageID
                                                                   12 PageID
                                                                         #: 18
                                                                             #: 68




        e)     Pursuant to TEX. INS. CODE § 541.060(a)(7), refusing to pay Plaintiffs' Claim
               without conducting a reasonable investigation with respect to the Claim.
               Defendant's outcome-oriented investigation of the Claim ,resulted in an unfair
               evaluation of the damage to Plaintiffs' Property.

  28.   Each of the foregoing unfair settlement practices was committed with knowledge by

        Defendant and was a producing cause of Plaintiffs' injuries and damages.


  MISREPRESENTATION OF INSURANCE POLICY VIOLATIONS

  29.   Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

        paragraphs.

  30.   Additionally, Defendant made misrepresentations about Plaintiffs' insurance policy and

        claim in violation of TEX. INS. CODE § 541.061.         All of Defendant's violations are

        actionable pursuant to TEX. INS. CODE § 541.151.

  31.   Defendant engaged in deceptive insurance practices by making an untrue statement of

        material fact in violation of § 541.061(1).       Specifically, Defendant misrepresented

        coverage and the true scope and amount of the claim despite the existence of obvious and

        easily identifiable property conditions warranting the extension of further coverage under

        the policy.

  32.   Each of the foregoing unfair settlement practices was committed with knowledge by

        Defendant and was a producing cause of Plaintiffs' injuries and damages.



  PROMPT PAYMENT OF CLAIMS VIOLATIONS

  33.   Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

        paragraphs.




                                                -6-
CaseCase
     4:19-cv-00933-SDJ-CAN
         4:19-cv-00933 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          12/20/19
                                              12/20/19
                                                    PagePage
                                                         9 of 7
                                                              51ofPageID
                                                                   12 PageID
                                                                         #: 19
                                                                             #: 69




  )4.   Plaintiffs gave Defendant proper notice of claim under the insurance Policy issued by

        Defendant. As set forth more fully below, Defendant's conduct constitutes a violation of

        the Texas Prompt Payment of Claims Statute, which is made actionable by TEX. INS. CODE

        § 542.060.

  35.   Specifically, Defendant violated the Prompt Payment of Claims provisions of TEX. INS.

        CODE § 542 by:

            a) Failing to acknowledge receipt of Plaintiffs' Claim, commence investigation of the
               Claim, and request from Plaintiffs all items, statements, and forms that they
               reasonably believed would be required within the applicable time constraints, as
               described above, which constitutes a non-prompt payment of claims and a violation
               of TEX. INS. CODE§ 542.055;

            b) Failing to notify Plaintiffs in writing of its acceptance or rejection of the full and
               entire Claim within the applicable time constraints provided by TEX. INS. CODE §
               542.056; and/or

           c) Delaying payment of the Claim following Defendant's receipt of all items,
              statements, and forms reasonably requested and required, longer than the amount
              of time provided by TEX. INS. CODE§ 542.058. Defendant delayed full payment of
              the Claim and, to date, Plaintiffs have still not received full payment of the amount
              owed on this Claim.

  36.   Each of the foregoing unfair settlement practices was committed with knowledge by

        Defendant and was a producing cause of Plaintiffs' injuries and damages.


  BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING/BAD FAITH

  37.   Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

        paragraphs.

  38.   Since Plaintiffs initially presented the Claim to Defendant, the liability of Defendant to pay

        the full claim in accordance with the terms of the Policy was reasonably clear. The damage

        to Plaintiffs' home and personal prpoerty was not apparent until after the loss made the

        basis of Plaintiffs' insurance claim.   It is no coincidence that there was no apparent storm



                                                 -7-
Case
   Case
     4:19-cv-00933-SDJ-CAN
        4:19-cv-00933 Document
                           Document
                               1-2 Filed
                                     2 Filed
                                         12/20/19
                                             12/20/19
                                                  PagePage
                                                       10 of851
                                                              of PageID
                                                                 12 PageID
                                                                        #: 20
                                                                           #: 70




        damage prior to the loss, and significant damage just after. The hail damage to Plaintiffs'

        property was at all times reasonably clear during Defendant's claim investigation, such that

        any adjuster or insurance carrier acting in good faith would know or should have known to

        acknowledge and accept coverage for such damages. Instead, Defendant purposely failed

        to acknowledge and accept full coverage for reasonably clear hail damage. Alternatively,

        Defendant was grossly negligent in failing to acknowledge and accept full coverage for the

        reasonably clear hail damages to the property.

  39.   As a result of Defendant's outcome-oriented investigation, Defendant continues to refuse

        to pay Plaintiffs in full for the Claim.

  40.   Defendant denied coverage and delayed payment for the full amount of Plaintiffs' claim

        when it had no reasonable basis for doing so. Defendant knew or should have known by

        the exercise of reasonable diligence that its liability was reasonably clear, and its failure,

        as set forth above, to adequately and reasonably investigate and evaluate Plaintiffs' Claim,

        constitutes a breach of the duty of good faith and fair dealing.

                                              VI.
                                           KNOWLEDGE

  41.   Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

        paragraphs.

  42.   Each of the acts as set forth in each of the afore-mentioned causes of action, together and

        singularly, were done "knowingly" as that term is used in the Texas Insurance Code and

        were a producing cause of Plaintiffs' damages described herein.


                                               VII.
                                             DAMAGES




                                                   -8-
Case
   Case
     4:19-cv-00933-SDJ-CAN
        4:19-cv-00933 Document
                           Document
                               1-2 Filed
                                     2 Filed
                                         12/20/19
                                             12/20/19
                                                  PagePage
                                                       11 of951
                                                              of PageID
                                                                 12 PageID
                                                                        #: 21
                                                                           #: 71




  4'3.   Plaintiffs would show that all of the aforementioned acts, taken together or independently,

         establish the producing causes of the damages sustained by Plaintiffs.

  44.    Plaintiffs' damages have yet to be fully addressed or repaired since the incident, causing

         further damage to the Property and causing undue burden to Plaintiffs. Upon trial of this

         case, it will be shown that these damages are a direct result of Defendant's improper
                                \
         handling of the Claim in violation of the laws set forth above.

  45.    For the breach of contract, Plaintiffs are entitled to regain the benefit of the bargain, which

         is the amount of the Claim, together with attorney's fees.

  46.    As a result of the noncompliance with the Texas Insurance Code Unfair Settlement

         Practices provisions, Plaintiffs are entitled to actual damages, which includes the loss of

         the contractual benefits that should have been paid pursuant to the Policy, mental anguish,

         court costs, and attorney's fees. For Defendants' knowing conduct in violating these laws,

         Plaintiffs respectfully request treble damages pursuant to TEX. INS. CODE § 541.152.

  47.    Pursuant to TEX. INS. CODE § 542.060, as a result of the noncompliance with the Texas

         Insurance Code Prompt Payment of Claims provisions, Plaintiffs are entitled to the entire

         amount of the Claim, eighteen (18) percent interest per annum on the amount of the Claim

         and reasonable and necessary attorney's fees.

  48.    For the breach of the common-law duty of good faith and fair dealing, Plaintiffs are entitled

         to compensatory damages, including all forms of loss resulting from Defendant's breach,

         exemplary damages, and damages for emotional distress.

  49.    As a result ofthe necessity in engaging the services of an attorney to prosecute this claim,

         Plaintiffs are entitled to recover a sum for the reasonable and necessary services of




                                                  -9-
CaseCase
     4:19-cv-00933-SDJ-CAN
         4:19-cv-00933 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          12/20/19
                                              12/20/19
                                                    PagePage
                                                         12 of10
                                                               51ofPageID
                                                                    12 PageID
                                                                          #: 22
                                                                              #: 72




         Plaintiffs' attorneys in the preparation and trial of this action, including any appeals to the

         Court of Appeals and/or the Supreme Court of Texas.

   50.   Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs are seeking only

         monetary relief of $1,000,000.00 or more.




                                                 - 10 -
CaseCase
     4:19-cv-00933-SDJ-CAN
         4:19-cv-00933 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          12/20/19
                                              12/20/19
                                                    PagePage
                                                         13 of11
                                                               51ofPageID
                                                                    12 PageID
                                                                          #: 23
                                                                              #: 73




                                                    VIII.
                                            JURY DEMAND

   51.    Plaintiffs hereby request that all causes of action alleged herein be tried before a jury, and

          hereby tender the appropriate jury fee.


                                                     IX.
                                         WRITTEN DISCOVERY

   52.    Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Defendant disclose

          the information or material described in Rule 194.2.

   53.    Attached to this petition are Plaintiffs' Requests for Production and Plaintiffs'

          Interrogatories.

                                                     X.
                                               PRAYER

   WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that upon trial hereof,

   final judgment be rendered for Plaintiffs as follows:

            1)    Judgment against Defendant for actual damages, including mental anguish and pain
                  and suffering, in an amount to be determined by the jury;

            2)    Statutory penalties;

            3)    Treble damages;

            4)    Exemplary and punitive damages;

            5)    Prejudgment interest as provided by law;

            6)    Post-judgment interest as provided by law;

            7)    Attorneys' fees;

            8)    Costs of this suit; and

            9)    Such other and further relief to which Plaintiffs may be justly entitled.




                                                    - 11 -
CaseCase
     4:19-cv-00933-SDJ-CAN
         4:19-cv-00933 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          12/20/19
                                              12/20/19
                                                    PagePage
                                                         14 of12
                                                               51ofPageID
                                                                    12 PageID
                                                                          #: 24
                                                                              #: 74




                                      Respectfully submitted,

                                      THE LANE LAW FIRM, PLLC

                                      By: Isl Robert C. Lane
                                      Robert C. Lane
                                      State Bar No. 24046263
                                      Jack Kitchen
                                      State Bar No. 24084320
                                      notifications@lanelaw.com
                                      6200 Savoy Drive, Suite 1150
                                      Houston, Texas 77036
                                      (713) 595-8200 -Telephone
                                      (713) 595-8201 -Fax
                                      ATTORNEYS FOR PLAINTIFFS




                                       - 12 -
